Citation Nr: 1643094	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  11-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a prostate disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a compensable rating for service-connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In February 2009, the RO denied a claim for service connection for lumbar strain.  In November 2014, the RO determined that new and material evidence had been received to reopen the claim for service connection for sleep apnea, and denied the claims for service connection for sleep apnea, and a prostate disability, on the merits.  The RO also denied a claim of entitlement to a compensable rating for service-connected erectile dysfunction.  

With regard to the claim for lumbar strain, the Board has recharacterized the issue and framed it broadly at this stage, in order to address all possible acquired low back disorders.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

In October 2015, the Board denied the claim for service connection for a low back disability.

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2016, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's October 2015 decision.  That same month, the Court issued an Order vacating the October 2015 Board decision.  

In May 2015, the Veteran was afforded a hearing before the undersigned, who is the Acting Veterans Law Judge rendering the determination of the claim for service connection for a low back disability, and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

As noted in the Board's October 2015 decision, the issue of entitlement to an increased rating for service-connected asthma, evaluated as 10 percent disabling, was raised during the Veteran's May 2015 hearing.  The Board noted that this issue had not yet been adjudicated by the RO, and it was referred to the RO for appropriate action.   This issue has still not been adjudicated by the RO, and it is again referred to the RO for appropriate action.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the issues of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sleep apnea, entitlement to service connection for a prostate disability, and entitlement to a compensable rating for service-connected erectile dysfunction, in September 2016, the Veteran's representative requested a videoconference hearing before a Veterans Law Judge at the RO.  See Veteran's substantive appeal, received on September 9, 2016.  

The Veteran has not yet been afforded a hearing as to these issues.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear.  38 U.S.C.A. § 7107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).  Accordingly, a remand of these issues to the RO for the requested videoconference hearing is warranted.  

With regard to the issue of entitlement to service connection for a low back disability, the June 2016 Joint Motion shows that it was agreed that VA had not met its duty to assist the Veteran in obtaining evidence to substantiate his claim because it had not provided an adequate examination.  Specifically, the Joint Motion stated that the November 2010 VA examiner had not physically examined the Veteran, and that he failed to address relevant evidence in the Veteran's service treatment records.  Accordingly, on remand, the Veteran should be afforded another examination of his back.  Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  With regard to the issues of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sleep apnea, entitlement to service connection for a prostate disability, and entitlement to a compensable rating for service-connected erectile dysfunction, the RO should schedule the appellant for a videoconference hearing before a member of the Board at the Atlanta, Georgia, VA RO in accordance with 38 C.F.R. § 20.704, in the order that the request was received.

2.  With regard to the issue of entitlement to service connection for a low back disability, schedule the Veteran for an examination of his low back to determine the etiology of all low back disorders. 

The claims folders and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the opinion to show that the claims folder was in fact made available for review in conjunction with the examination. 

The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's low back disability had its onset during service, to include whether any current arthritis of the low back, if found, is at least as likely as not due to service. 

The examiner must provide a complete explanation (rationale) for his or her respective opinion.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so.  In so doing, the examiner should state whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

The examiner should be advised as follows: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Readjudicate the issues on appeal.  If any of the determinations remain unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered, and the Veteran and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


